Citation Nr: 0625949	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  05-06 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel



INTRODUCTION

The veteran had active service from July 1999 until February 
2003.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.

The Board notes that the veteran did not file a timely notice 
of disagreement with regard to his claim of whether the RO 
made clear and unmistakable errors (CUE) in its March 2004 
rating decision that denied the veteran's claim of 
entitlement to service connection for hepatitis C.  In the 
absence of a timely notice of disagreement, the preceding 
claim is not within the jurisdiction of the Board and will be 
discussed no further herein.  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.200, 20.202 (2005).

In his substantive appeal received in February 2005, the 
veteran expressed his desire for a hearing before a Veterans 
Law Judge sitting at the RO.  Such a hearing was scheduled, 
but the veteran failed to report.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).

The Board has reviewed the claims file and finds that further 
development is required in order to fulfill VA's duty to 
assist obligations under the VCAA.  Specifically, a clinical 
nexus opinion is not of record.  In his August 2004 notice of 
disagreement, the veteran contends that he had blood-to-blood 
contact on several occasions throughout active duty.  Also, 
the veteran has stated that he was admitted to urgent care 
exhibiting flu symptoms.  Additionally, the service medical 
records indicate treatment for a head laceration as well as 
flu-like symptoms.  Upon VA examination in August 2003, the 
veteran was diagnosed with hepatitis C.  However, the 
examiner did not opine whether his current disability is 
causally related to an in-service occurrence nor did he have 
the veteran's claims folder available for review.  Given that 
such a diagnosis was rendered reasonably soon after 
separation from service and in light of the circumstances 
outlined above, a VA examiner should be asked to render an 
opinion concerning the likely etiology of his disability.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be sent to the 
VA examiner who evaluated the veteran in 
August 2003.  Following a review of the 
file, the examiner should comment as to 
the likely date of onset of the 
disability, opining whether it is at 
least as likely as not that the veteran's 
hepatitis C is causally related to 
service.  The examiner should consider 
and discuss all risk factors, including 
the veteran's contentions of blood-to-
blood contact.  All conclusions should be 
supported by a clear rationale consistent 
with the evidence of record, including 
the service medical records showing 
treatment for a head laceration and flu-
like symptoms.
  
If the examiner that evaluated the 
veteran in August 2003 is not available 
to provide a response, then any similarly 
qualified VA examiner may answer this 
inquiry in his place.  If additional 
examination of the veteran is deemed 
necessary, schedule the veteran for an 
examination and perform all necessary 
tests.  A review of claims file must be 
done in conjunction with a newly 
scheduled examination.  

2.  Thereafter, readjudicate the issue on 
appeal and consider all evidence received 
since issuance of the most recent 
Statement of the Case.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

